Citation Nr: 1607725	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for status post-surgical treatment of left ring finger tendon repair, with dupuytren's contracture (left ring finger tendon repair) prior to September 13, 2013, and in excess of 10 percent on and after September 13, 2013.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The RO notes that the Veteran served on active duty from June 1985 to July 2012; however, there is no supporting DD-214 or other personnel records to verify this period.  A DD-215 of record verifies that the service discharge date is July 2012.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was transferred to the RO Winston-Salem, North Carolina.  

By a rating decision issued in June 2014, the RO increased the evaluation from noncompensable to 10 percent, effective from September 13, 2013.  Because the maximum benefit available was not granted, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims system.  Additional evidence, including a May 2014 VA examination and VA treatment records, were associated with the claims file after the most recent March 2014 statement of the case but prior to the June 2014 rating decision.  As the case is being remanded, the RO will have an opportunity to issue a supplemental statement of the case in light of this and any additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain an adequate examination.  The Veteran was afforded VA examinations in February 2012 and May 2014.  At the examinations, the examiner used the disability benefits questionnaire (DBQ) pertinent to rating the finger as an orthopedic disability under diagnostic code 5230; however, in the June 2014 rating decision, the RO increased the evaluation using the criteria for muscle injuries under diagnostic code 5308 and incorporated diagnostic code 5308 into the Veteran's rating.  As such, the Board finds that a VA examination is necessary using the DBQ pertinent to rating muscle injuries.  

Second, remand is required to obtain VA treatment records.  In his May 2014 substantive appeal, the Veteran reported that he received treatment at VA healthcare facilities in Fayetteville, Jacksonville, and Wilmington.  As the record only contains treatment records from the VA healthcare facilities in Fayetteville and Jacksonville, the Board finds that remand is necessary in order to secure any pertinent treatment records from the VA healthcare facility in Wilmington.  

While on remand, the RO must obtain documentation serving to verify the Veteran's period of service, to include service personnel records, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government repository and obtain and associate with the claims file all records that would serve to verify the dates of the Veteran's active duty service, to include service personnel records if necessary.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

3.  Request all outstanding VA medical records, to include from the VA healthcare facility in Wilmington from July 2012 to the present and also from the VA healthcare facilities in Jacksonville and Fayetteville dated from June 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the severity and manifestations of the Veteran's service-connected left ring finger tendon repair.  The claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A complete explanation for all opinions expressed should be provided.  

The examiner must report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria as indicated by the DBQ pertaining to muscle injuries and the DBQ pertaining to the hand and fingers.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the claims file and examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


